DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of JP 2011-176635 filed August 12, 2011, JP 2011-176633 filed August 12, 2011, and JP 2012-171212 filed August 1, 2012 as required by 37 CFR 1.55. Receipt is also acknowledged of the WO publication of PCT/JP 2012/0702047 filed August 8, 2012 in the patent case US App. No. 14/123,688.
Claim Status
	Claim 4 is amended. Claims 2 and 5 are cancelled. Claims 1, 3, 4, and 6 are allowed.
Withdrawn Claim Objection
The following claim objection is withdrawn due to amendment:
Claim 4 lines 3-4 “a treating time, the treating time being a molten steel stirring time”.
Response to Arguments
Applicant’s arguments, see paragraph spanning pages 5 and 6, filed March 1, 2021, with respect to Tetsutaro have been fully considered and are persuasive.  The rejection of Nakamura in view of Oltowski, Tipler, Tetsutaro, and either one of Wolfe or Akashi as evidenced by Blanchard has been withdrawn. 
The applicant persuasively argues that Tetsutaro discloses the advantage of preventing a change in the concentration of oxygen gas in the gas to be analyzed prevents a change in the baseline of the analyzer and a sulfur component can be accurately measured even when the sample contains a small amount of sulfur ([0073]) by providing a structure that can prevent a change in the proportion of oxygen gas in a gas to be analyzed during measurement ([0009]) that controls the flow ratio of the oxygen gas and insert gas supplied to the entire reaction section 1 and the reaction section 2 in the second step is set to the same value as the flow ratio of the oxygen gas and inert gas supplied to the entire reaction section and the reaction section in the first step (Claims 4 and 5), where this teaching prevents a change in the concentration of oxygen gas in the gas to be analyzed during measurement. In contrast the claim is directed to a difference in oxygen concentration in the gas supplied to the high frequency induction heating furnace and a free oxygen concentration in the SO2-containing gas produced by combustion.
Related Art
Urano (US 4,254,339)
	Urano teaches a fluorometric method for determining SO2 concentration (1:7-9) by establishing a stable measuring base by supplying a gas with a sufficient amount of oxygen (1:60-66, 2:36-68) by introducing oxygen containing gas into the measuring conduit (3:67-68, 4:1-16). Urano is silent to controlling the difference in oxygen concentration from the gas supplied to the high frequency induction heating furnace and a free oxygen concentration in the SO2-containing gas produced by combustion to be not more than 10 vol%. 
Mahaptra (US 2003/0154819)
	Mahaptra teaches a method of ladle refining of steel ([0001]) comprising desulfurizing the steel ([0011]), but is silent to analyzing the sulfur content of the steel by ultraviolet fluorescence. 
Hayashi (JP 2003-065958 machine translation)
	Hayashi teaches analysis of a trace amount of sulfur with high accuracy ([0001]) using ultraviolet fluorescence and a supply of oxygen so that the oxygen concentration becomes constant before and after the injection to the sample ([0007]) to the ultraviolet fluorescence detector ([0008]) by controlling the flow rate of oxygen ([0009]). Hayashi is silent to controlling the difference in oxygen concentration from the gas supplied to the high frequency induction heating furnace and a free oxygen concentration in the SO2-containing gas produced by combustion to be not more than 10 vol%.
Forster (US 4,916,077)
	Forster teaches a method for quantitative determination of constituents of a sample (1:22-25, 8:61-68) by combustion (2:3-27) with oxygen where SO2 is analyzed (2:28-57, 4:9-27) where the oxygen flow rate is controlled to ensure complete combustion without soot formation (5:57-68, 7:9-24) and ultraviolet fluorescence is used for detection (9:18-27). Forster is silent to controlling the difference in oxygen concentration from the gas supplied to the high frequency induction heating furnace and a free oxygen concentration in the SO2-containing gas produced by combustion to be not more than 10 vol%.
Reasons for Allowance
Claims 1, 3, 4, and 6 are allowed.
	The prior art of record does not teach or suggest either alone or in combination a method for secondarily refining molten steel tapped from a converter comprising analyzing a S concentration of a sample taken out from molten steel during secondary refining by using an ultraviolet fluorescence method for determining subsequent desulfurizing condition based on an analytical value of the S concentration wherein in the ultraviolet fluorescence process a difference between the oxygen concentration in the gas supplied to the high frequency induction heating furnace and a free oxygen concentration in the SO2-containing gas produced by combustion of the sample is not more than 10 vol% in combination with the claim limitations of claim 1 lines 6-13 directed to the heating and analyzing  steps of the ultraviolet fluorescence method.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                      


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735